COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause numbers:              01-12-00322-CR & 01-12-00323-CR
Style:                      Alfredo Gonzalez
                            v The State of Texas
                  *
Date motion filed :         February 12, 2013
Type of motion:
Party filing motion:
                            State's Brief
Document to be filed:

If motion to extend time:
         Deadline to file document:                      March 25, 2013
         Number of previous extensions granted:          2
         Length of extension sought:                     42 days

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: March 25, 2013

                   The Clerk is instructed to file the document as of the date of this order
                  Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Laura C. Higley
                   Acting individually             Acting for the Court

                  Panel consists of ______________________________.

Date: February 14, 2013




November 7, 2008 Revision